DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0243249), hereinafter Lee in view of Lou et al. (U.S. 2013/0022117), hereinafter Lou. Lee and Lou were cited in the Applicant’s IDS dated 1/16/19. 

Regarding claim 13, Lee discloses a method for processing reconstructed video using in-loop filter processing, the method comprising: 

determining whether a current reconstructed block in a current region ([0028]) in the reconstructed picture is merged with a target reconstructed block in the current region in the reconstructed picture for determining current in-loop filter information for the current reconstructed block ([0031], [0090], [0096] and fig. 2); 
deriving the current in-loop filter information from the target reconstructed block ([0096]); and 
applying in-loop filter processing to the current reconstructed block using the current in-loop filter information ([0090]-[0091]).
Lee does not explicitly disclose the target reconstructed block being one of a left reconstructed neighboring block and an upper reconstructed neighboring block of the current reconstructed block and in response to the current reconstructed block being determined as merged with the target reconstructed block in the current region: determining whether both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region exist; in response to both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when a merge left flag obtained from the video bitstream is true and determining the current reconstructed block is merged with the upper reconstructed neighboring block when the merge left flag is false; in response to not both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when the left reconstructed neighboring block exists and determining the current reconstructed block is 
However, Lou teaches a method comprising:
determining whether a current reconstructed block in a current region in the reconstructed picture is merged with a target reconstructed block in the current region in the reconstructed picture for determining current in-loop filter information for the current reconstructed block (Lou [0042], [0063] and [0066]), the target reconstructed block being one of a left reconstructed neighboring block and an upper reconstructed neighboring block of the current reconstructed block in the current region (Lou [0042] and [0052]); 
in response to the current reconstructed block being determined as merged with the target reconstructed block in the current region (Lou fig. 9, #902 and #906): 
determining whether both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region exist (Lou [0009] and fig. 9, #912); 
in response to both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when a merge left flag obtained from the video bitstream is true and determining the current reconstructed block is merged with the upper reconstructed neighboring block when the merge left flag is false (Lou [0052]); 
in response to not both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when the left reconstructed neighboring block exists and determining the current reconstructed block is merged with the upper reconstructed neighboring block when the left reconstructed neighboring block does not exist (Lou [0009]).

As shown above, all of the limitations are known, they can be applied to a known device such as a video encoder or decoder to yield a predictable result of improving coding efficiency.

Regarding claim 14, Lee in view of Lou teaches the method of claim 13, further comprising: in response to the current reconstructed block being determined as not merged with the target reconstructed block, obtaining the current in-loop filter information from the video bitstream (Lee [0096]).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Lou as applied to claim 13 above, and further in view of Zhao et al. (U.S. 2011/0026604), hereinafter Zhao. 

Regarding claim 15, Lee in view of Lou teaches the method of claim 13. Lee does not explicitly disclose wherein each one of the one or more regions in the reconstructed picture corresponds to one or more slices of the reconstructed picture.
However, Zhao teaches, wherein each one of the one or more regions in the reconstructed picture corresponds to one or more slices of the reconstructed picture (Zhao claim 1 and fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Lee in view of Lou with the missing limitations as taught by Zhao to reduce temporal and spatial redundancy in a video sequence for to improve compression efficiency (Zhao [0003]).
.

Allowable Subject Matter
Claim 1-4, 6-9 and 11-12 are allowed. 

Response to Arguments
Applicant's arguments filed 8/26/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.
	After further consideration of the Lee reference, Lee discloses parsing a bitstream to perform in-loop filtering to extract image data for each coding unit ([0028]). These coding units are blocks which are part of a larger maximum coding unit ([0191] and fig. 17). Therefore, the combination of Lee and Lou teaches the amended limitations.

Applicant's arguments filed in regard to the new claim have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Lee in view of Lou and Zhao.

On pg. 11 of the Applicant's Response, the Applicant argues that Lou does not determine whether both the left reconstructed neighboring block and the upper reconstructed neighboring block in the current region exists as recited in claim 13.
	The Examiner respectfully disagrees. As discussed in the interview, Lou teaches a merge operation performed on available (i.e. existing) blocks ([0009]). Moreover, if a decoder reads a flag value of 1, then a determination is made that a block “exists” without any further definition of the term 
	The Examiner recommends adding “boundary” limitations to the independent claims to further define “exists” as detailed in the Examiner Interview Summary Record dated 7/16/21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (U.S. 2008/0267292) discloses determining whether or not a left or upper block exists and merging information in response to the determination ([0056] and fig. 3). Citro (U.S. 2006/0227883) discloses that the inverse transformer outputs reconstructed blocks of video data to perform filtering operations ([0015]). Holcomb et al. (U.S. 2005/0058205) discloses applying filtering operations to a reconstructed frame ([0077]). Citro was cited in the Applicant’s IDS dated 1/16/19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482